In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00429-CV

ABDIEL LOPEZ, Appellant                     §   On Appeal from the 96th District Court

                                            §   of Tarrant County (096-279371-15)
V.

                                            §   November 8, 2018
CREST GATEWAY, LP AND CREST
ASSET MANAGEMENT, INC., Appellees           §   Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s summary-judgment orders. It is ordered that the

summary-judgment orders of the trial court are affirmed.

      It is further ordered that Appellant Abdiel Lopez shall pay all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS




                                         By /s/ Bill Meier
                                            Justice Bill Meier